Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims 21-40 are pending. 

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Josephine Paltin on March 2, 2022, see attached Interview Summary.
The application’s claim set has been amended as follows: 

21. (Currently Amended) A computer-implemented method comprising:
coordinating, by a first data agent that executes on a first virtual machine, a backup job for backing up data stores corresponding to a plurality of second virtual machines,
wherein the first virtual machine executes on a first computing device comprising one or more hardware processors,
wherein the plurality of second virtual machines execute on one or more of: the first computing device and one or more other computing devices respectively comprising one or more hardware processors;
determining, by the first data agent, first proxy machines that are eligible to perform backup operations of the backup job, wherein each first proxy machine comprises one or more hardware processors and executes a respective second data agent;
generating, by the first data agent, a priority list, in which among the plurality of second virtual machines is associated with one or more of the plurality of second virtual machines in order of an increasing number of associated first proxy machines;
in the order of the priority list, selecting a given second virtual machine, from the plurality of second virtual machines, for a first backup operation of the backup job; and
performing the first backup operation, by a second data agent executing at a first proxy machine associated with the given second virtual machine selected for the first backup operation, wherein the first backup operation generates one or more secondary copies based on a data store that corresponds to the given second virtual machine.

22. (Currently Amended) The method of claim 21 further comprising: determining, by the first data agent, a respective maximum number of data streams assignable to each of the first proxy machines, based on operational properties of each respective first proxy machine; wherein the first backup operation uses no more than a maximum number of data streams assignable to the first proxy machine to back up data from the data store corresponding to the given second virtual machine selected for the first backup operation.

23. (Currently Amended) The method of claim 21 further comprising: determining by the first data agent a next-available first proxy machine based on data stream utilization at the next-available first proxy machine among the first proxy machines;
selecting an other second virtual machine, from the plurality of second virtual machines, in the order of the priority list, wherein the other second virtual machine is associated with the next-available first proxy machine for a second backup operation of the backup job; and
performing the second backup operation, by a second data agent executing at the next-available first proxy machine, wherein the second backup operation generates one or more secondary copies based on a data store that corresponds to the other second virtual machine.

24. (Currently Amended) The method of claim 21 further comprising: assigning a currently allowed data stream to an assigned first proxy machine having a lowest stream utilization score among some of the first proxy machines that are eligible to use the currently allowed data stream for the backup job;
in the order of the priority list, selecting, from the plurality of second virtual machines, an other second virtual machine that is associated with the assigned first proxy machine for a second backup operation of the backup job; and


25. (Currently Amended) The method of claim 21 further comprising: determining by the first data agent that after the priority list has been traversed, a second virtual machine, among the plurality of second virtual machines on the priority list, remains unselected for the backup job;
causing, by the first data agent, the backup job to be pended;
identifying, by the first data agent, a second proxy machine that is eligible to perform storage operations for the unselected second virtual machine, based on the second proxy machine having a lower tier of preference for accessing a data store corresponding to the unselected second virtual machine as compared to a first proxy machine that was previously determined to be eligible to perform storage operations for the unselected second virtual machine, wherein the second proxy machine comprises one or more hardware processors;
selecting the second proxy machine for a second backup operation of the backup job; and
resuming the backup job, by performing the second backup operation, by a second data agent executing at the second proxy machine, wherein the second backup operation generates one or more secondary copies based on a data store that corresponds to the unselected second virtual machine.

26. (Currently Amended) The method of claim 21, wherein a first proxy machine is determined to be eligible to back up data of a given second virtual machine based on having a highest tier of preference of an access mode to a data store corresponding to the given second virtual machine.

27. (Previously Presented) The method of claim 21, wherein a first proxy machine is determined to be eligible to back up data of a given second virtual machine based on having a highest tier of preference of access by the first proxy machine to a data store corresponding to the given second virtual machine; wherein access to a storage area network hosting the data store corresponding to the given second virtual machine is preferred over access to the data store by a virtual machine hosted by a same computing device that hosts the given second virtual machine, which is preferred over networked access to the data store corresponding to 

28. (Previously Presented) The method of claim 21, wherein the first proxy machines include the first virtual machine that executes the first data agent.

29. (Currently Amended) The method of claim 21, wherein the first proxy machines include the first virtual machine that executes the first data agent, and further comprising: in the order of the priority list, selecting an other second virtual machine, from the plurality of second virtual machines, for a second backup operation of the backup job; and
performing the second backup operation by the first data agent, wherein the second backup operation generates one or more secondary copies based on a data store that corresponds to the other second virtual machine.

30. (Previously Presented) The method of claim 21 further comprising: receiving by the first data agent a designation to act as coordinator of the backup job.

31. (Previously Presented) The method of claim 21 further comprising: receiving by the first data agent a designation to act as coordinator of the backup job, from a storage manager that comprises one or more hardware processors and which is distinct from the first computing device that hosts the first virtual machine.


32. (Currently Amended) A computer-implemented method comprising:
coordinating a backup job for generating secondary copies of data stores corresponding to a plurality of second virtual machines, by one of a first computing device and a first virtual machine hosted by the first computing device,
wherein the first computing device comprises one or more hardware processors,
wherein the plurality of second virtual machines execute on one or more of: the first computing device and one or more other computing devices respectively comprising one or more hardware processors;
identifying first proxy machines that are eligible to perform backup operations of the backup job, wherein each first proxy machine is one of: a virtual machine that executes on a , and a computing device comprising one or more hardware processors;
generating a priority list, in which in the plurality of second virtual machines is associated with one or more of the first proxy machines, and in which [[lists]] the plurality of second virtual machines are listed in order of an increasing number of associated first proxy machines;
selecting, based on the order of the priority list, a given second virtual machine from the plurality of second virtual machines, for a first backup operation of the backup job; and
performing the first backup operation from a data store corresponding to the given second virtual machine, by a first proxy machine that is associated with the given second virtual machine [[on]] in the priority list.

33. (Previously Presented) The method of claim 32 further comprising: determining a respective maximum number of data streams assignable to each of the first proxy machines, based on operational properties of each first proxy machine; wherein the first backup operation uses no more than a maximum number of data streams assignable to the first proxy machine to back up data from the data store corresponding to the given second virtual machine.

34. (Currently Amended) The method of claim 32 further comprising: determining a next-available first proxy machine based on data stream utilization at the next-available first proxy machine;
in the order of the priority list, selecting from the plurality of second virtual machines an other second virtual machine, which is associated in the priority list with the next-available first proxy machine, for a second backup operation of the backup job; and
performing the second backup operation by the next-available first proxy machine.

35. (Currently Amended) The method of claim 32 further comprising: identifying some of the first proxy machines that are eligible to use a currently allowed data stream for the backup job;
assigning the currently allowed data stream to an assigned first proxy machine having a lowest stream utilization score among the some of the first proxy machines;
from the plurality of second virtual machines an other second virtual machine, which is associated in the priority list with the assigned first proxy machine, for a second backup operation of the backup job; and
performing the second backup operation by the assigned first proxy machine using the currently allowed data stream.

36. (Currently Amended) The method of claim 32 further comprising: determining that after the priority list has been traversed, a second virtual machine among the plurality of second virtual machines 
pending the backup job;
identifying a second proxy machine that is eligible to perform storage operations for the unselected second virtual machine, based on the second proxy machine having a lower tier of preference for accessing a data store corresponding to the unselected second virtual machine as compared to a first proxy machine that was previously determined to be eligible to perform storage operations for the unselected second virtual machine;
selecting the second proxy machine for a second backup operation of data at the data store corresponding to the unselected second virtual machine; and
resuming the backup job, by performing the second backup operation, by the second proxy machine, wherein the second proxy machine is one of: a virtual machine that executes on a virtual machine host comprising one or more hardware processors and a computing device comprising one or more hardware processors.

37. (Currently Amended) The method of claim 32, wherein a first proxy machine is determined to be eligible to back up data of the given second virtual machine based on having a highest tier of preference of an access mode to the data store corresponding to the given second virtual machine.

38. (Previously Presented) The method of claim 32, wherein a first proxy machine is determined to be eligible to back up data of the given second virtual machine based on having a highest tier of preference of access by the first proxy machine to the data store corresponding to the given second virtual machine; wherein access to a storage area network hosting the data store is preferred over access to the data store corresponding to the given second virtual machine by a virtual machine hosted by a same computing device that hosts the given second virtual machine, which is preferred over networked access to the data store corresponding to 

39. (Previously Presented) The method of claim 32, wherein one of the first proxy machines performs the coordinating of the backup job.

40. (Previously Presented) The method of claim 32 further comprising: receiving by one of the first proxy machines a designation to perform the coordinating of the backup job, from a storage manager that comprises one or more hardware processors and which is distinct from any of the first proxy machines. 


Allowable Subject Matter
Claims 21-40 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The prior art of record does not explicitly disclose or make obvious the invention as recited in the independent claims as a whole with emphasis on, “determining, by the first data agent, first proxy machines that are eligible to perform backup operations of the backup job, wherein each first proxy machine comprises one or more hardware processors and executes a respective second data agent; generating, by the first data agent, a priority list, in which each second virtual machine among the plurality of second virtual machines is associated with one or more of the first proxy machines, and wherein the priority list orders the plurality of second virtual machines in order of an increasing number of associated first proxy machines; in the order of the priority list, selecting a given second virtual machine, from the plurality of second virtual machines, for a first backup operation of the backup job; and performing the first backup operation, by a second data agent executing at a first proxy machine associated with the given second virtual machine selected for the first backup operation, wherein the first backup .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS J DAILEY whose telephone number is (571)270-1246.  The examiner can normally be reached on 9:30am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thu Nguyen can be reached on 571-272-6967.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Thomas J Dailey/
Examiner, Art Unit 2452